Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “221” has been used to designate both a deploy line and a mechanical sync shaft.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following:
Paragraphs 50-53 improperly designates “221” as four different elements; sync shaft, deploy line, extend ports, and deploy ports.
Paragraph 53 improperly recites “solenoid valves 211, 211”.
Paragraph 48 improperly designates 302 as a “supply port” and a “stow port”.
At least paragraphs 49-55 improperly identifies different elements (stow port, deploy port) using inconsistent numbering (302, 301).
The specification and drawings refer to element 223 as both “resistor” and “restrictor”. It is unclear if these are the same elements.
The specification in numerous locations improperly uses “though” instead of “through”.
Appropriate correction is required.

Claim Objections
Claims 20-40 are objected to because:  “though” is in error for “through” (claims 20, 22).  Appropriate correction is required.
Claim 22 is further objected to because:  “its stowed position” should be “the stowed position” and “during operating” should be “during operation”.  Appropriate correction is required.
Claim 30 is further objected to because:  “its deployed position” should be “the deployed position”.  Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, “a hydraulic actuator” is indefinite because a hydraulic actuator was defined in claim 20. It is unclear if these are the same or different actuators.
Furthermore, in claim 21, “receiving a flow of hydraulic fluid” is indefinite because the claim does not define what element performs the receiving and thus it is unclear how the step is performed.
In claim 22, “a flow rate of hydraulic fluid” and “a threshold value” are both indefinite because a flow rate and a threshold value were previously defined. It is unclear if these are the same or different values.
In claim 28, “a minimum value” is indefinite because a minimum value was defined in claim 20. It is unclear if these are the same or different values.
In claim 31, “a hydraulic fluid flow through the regeneration feature” is indefinite because a hydraulic fluid flow was previously defined. It is unclear if these are the same or different flows.
Furthermore in claim 31, “an opposite direction” is indefinite because it is unclear what “opposite” refers to (what it is opposite relative to).
In claim 33, “through both the restrictor alone” is indefinite because “both” implies two elements, but “alone” implies only one. The two elements (referenced by “both”) are not identified. It is unclear how the limitation is to be interpreted.
In claim 34, “a flow rate of hydraulic fluid” is indefinite because a flow rate of hydraulic fluid flow was previously defined. It is unclear if these are the same or different flows.
Double Patenting
Applicant is advised that should claim 23 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 20-40 would be allowed if all objections and 112 rejections were overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach, in combination with the other claim limitations, automatically closing the velocity fuse when a flow rate of the flow of hydraulic fluid from the hydraulic actuator through the velocity fuse exceeds a threshold value, the flow of hydraulic fluid from the hydraulic actuator passing through the restrictor alone; and automatically opening the velocity fuse when the thrust reverser element reaches the deployed position and the flow of hydraulic fluid from the stow port of the hydraulic actuator is below a minimum value. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741